Order entered April 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01642-CR
                                      No. 05-12-01643-CR

                             ELLIS EDWARD JAMES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-16679-Y

                                            ORDER
       Court Reporter Sharon Hazlewood’s March 27, 2013 request for an extension of time to

file the reporter’s record is GRANTED.

       We ORDER Sharon Hazlewood to file the reporter’s record within FOURTEEN days of

the date of this order. The Court will not grant any further extensions.


                                                       /s/   LANA MYERS
                                                             JUSTICE